Certain evidence offered by plaintiff having been refused by the Circuit Judge (Wallace), plaintiff asked for a non-suit, which was granted. Plaintiff then appealed, alleging error in the refusal to receive such testimony, and in granting a non-suit. The defendant moved to dismiss the appeal on the grounds, (1) that the matter appealed from is not appealable; and (2) that this court has no jurisdiction to hear and determine the exceptions herein and the questions they involve under the appeal herein. This motion was granted
pee oueiam
the court saying: “It appearing that there is no appealable matter from which the appeal has been taken, ordered, that the motion be granted, and the appeal be dismissed. This order is without prejudice to plaintiff’s right to take such legal steps hereafter as he may be advised, no opinion beyond the point decided being intimated.”